LF 1007-2 (8/18)


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WASHINGTON

                                          Address Change Form

Debtor(s) Name: Arthur Daniel & Tiffany Lynn Brossoit                       Case Number: 19-00989-FPC7


Debtors – is this change for: Debtor            Joint Debtor        Both

Debtors – is debtor a DeBN participant? Yes             No

Creditors – is this change for: Noticing Address             Payment Address        Both

                   OLD ADDRESS                                              NEW ADDRESS


                                                         Lithia Auto Stores

(Name)                                                   (Name)




(Address)                                                (Address)



(City)                           (State) (Zip)           (City)                             (State) (Zip)




ECF Filers: You must update creditor names and addresses in creditor maintenance upon the filing of this
document.


                                                                       s/ Kevin O'Rourke
                                                                       Signature

                                                                       7/2/19
                                                                       Date




ADDRESS CHANGE FORM - 1

 19-00989-FPC7         Doc 25-1        Filed 07/02/19         Entered 07/02/19 11:32:55              Pg 1 of 1
